                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

DUSTY H.,1

                                       Plaintiff,                     Civ. No. 6:20-cv-00839-MK

     v.                                                               OPINION AND ORDER
ANDREW SAUL, Acting
Commissioner of Social Security

                              Defendant.
______________________________________
KASUBHAI, District Judge:

       Plaintiff Dusty H. (“Plaintiff”) brings this action for judicial review of the Commissioner

of Social Security’s (“Commissioner”) decision denying his application for Supplemental Security

Income under Title XVI of the Social Security Act (“the Act”). This court has jurisdiction under

42 U.S.C. §§ 405(g) and 1383(c). For the reasons below, the Commissioner’s final decision is

affirmed.




1
 In the interest of privacy, this opinion uses only the first name and the initial of the last name of
the non-governmental parties in this case.
Page 1 – OPINION AND ORDER
                                         BACKGROUND

       Born in May 1991, Plaintiff was 25 years old when he applied for SSI benefits on March

2, 2017. Plaintiff has a high school education and has past work experience as a metal washer. Tr.

24. He alleges disability as of September 1, 2013, due to major depressive disorder, generalized

anxiety disorder, posttraumatic stress disorder (PTSD), and a history of attention deficit

hyperactivity disorder (ADHD). Tr. 18.

       Plaintiff’s claim for SSI was denied initially and upon reconsideration. He requested an

administrative hearing, which was held on March 12, 2019, before an administrative law judge

(ALJ). Tr. 15. In a written decision dated April 11, 2019, the ALJ denied Plaintiff’s claim for

benefits. The Appeals Council denied Plaintiff’s subsequent petition for review, rendering the

ALJ’s decision final. Tr. 1-6. This appeal followed.

                                  STANDARD OF REVIEW

       A reviewing court shall affirm the Commissioner’s decision if the decision is based on

proper legal standards and the legal findings are supported by substantial evidence in the record.

42 U.S.C. § 405(g); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004).

“Substantial evidence is ‘more than a mere scintilla but less than a preponderance; it is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’” Hill v.

Astrue, 698 F.3d 1153, 1159 (9th Cir. 2012) (quoting Sandgathe v. Chater, 108 F.3d 978, 980 (9th

Cir. 1997)). To determine whether substantial evidence exists, a court reviews the administrative

record as a whole, weighing both the evidence that supports and that which detracts from the ALJ’s

conclusion. Davis v. Heckler, 868 F.2d 323, 326 (9th Cir. 1989).




Page 2 – OPINION AND ORDER
                                         DISCUSSION

       The Social Security Administration utilizes a five-step sequential evaluation to determine

whether a claimant is disabled. See 20 C.F.R. § 404.920(a)(4) (2012). The burden of proof rests

upon the claimant at steps one through four, and with the Commissioner at step five. Id.;

Bustamante v. Massanari, 262 F.3d 949, 953–54 (9th Cir. 2001) (citing Tackett v. Apfel, 180 F.3d

1094, 1098 (9th Cir. 1999)). At step five, the Commissioner must demonstrate that the claimant is

capable of making an adjustment to other work after considering the claimant’s residual functional

capacity (“RFC”), age, education, and work experience. 20 C.F.R. § 404.920(a)(4)(v). If the

Commissioner fails to meet this burden, then the claimant is disabled. Id. If, however, the

Commissioner proves that the claimant can perform other work existing in significant numbers in

the national economy, the claimant is not disabled. Id.; see also Bustamante, 262 F.3d at 953–54.

       The ALJ performed the sequential evaluation. At step one, the ALJ found that Plaintiff had

performed some amount of substantial gainful activity since his application date of March 2, 2017.

Tr. 18. At step two, the ALJ found Plaintiff had the severe impairments of major depressive

disorder, generalized anxiety disorder, PTSD, and a history of ADHD. Tr. 18.

       At step three, the ALJ found Plaintiff did not have an impairment or combination of

impairments that met or equaled any listings in 20 C.F.R. Part 404, Subpart P, Appendix 1. Tr. 18.

       Prior to step four, the ALJ determined that Plaintiff’s RFC allowed him to work at all

exertional levels with the following limitations: he can understand and remember simple

instructions; he can complete simple, routine tasks for a normal workday and workweek with

normal breaks; he can perform work in a very small group of no more than five people and should

not work with the general public; and he would do best with hands-on demonstrations for a couple

of weeks and can accept supervision delivered in a normative fashion. Tr. 20.



Page 3 – OPINION AND ORDER
       At step four, the ALJ found that Plaintiff was capable of performing his past work as a

metal washer. Tr. 24. In the alternative, the ALJ found at step five that Plaintiff could perform

other work that existed in significant numbers in the national economy, including the

representative occupations of janitor, hand packager, and laboratory helper. Tr. 25. The ALJ

therefore concluded that Plaintiff was not disabled. Tr. 25-26.

       Plaintiff contends the ALJ erred by (I) failing to develop the record; (II) improperly

evaluating the medical evidence; (III) rejecting Plaintiff’s subjective symptom testimony; (IV)

finding that he performed substantial gainful activity during the relevant period; and (V) finding

that Plaintiff could perform his past work as a metal washer.

I.     Failure to Develop the Record

       Plaintiff first argues that the ALJ failed to fully and fairly develop the record because she

denied Plaintiff’s request for a consultative examination to assess his full-scale IQ (FSIQ). The

ALJ has a duty to “fully and fairly develop the record.” Celaya v. Halter, 332 F.3d 1177, 1183 (9th

Cir. 2003). This duty is triggered “only when there is ambiguous evidence or when the record is

inadequate to allow for proper evaluation of the evidence.” Mayes v. Massanari, 276 F.3d 453,

459-60 (9th Cir. 2001). Where intellectual disability is at issue, “there is no question that a fully

and fairly developed record will include a complete set of IQ scores.” Garcia v. Comm’r, 768 F.3d

925, 930 (9th Cir. 2014).

       Here, the ALJ was not required to further develop the record because the record was

adequate to allow for proper evaluation of the evidence. Mayes, 276 F.3d at 459-60. The ALJ

denied Plaintiff’s request to order a consultative examination because Plaintiff “underwent a

thorough consultative psychological examination in September 2018 and there were no indications

that a FSIQ examination was required.” Tr. 15. The ALJ also noted that there was adequate



Page 4 – OPINION AND ORDER
evidence in the record of Plaintiff’s FSIQ range. For example, a detailed psychological

examination dated September, 2018 showed that Plaintiff had only “low average” intellect and

“normal” thought processes. Tr. 501. Examining psychologist Pamela Miller, Ph.D., opined that

Plaintiff’s “thought processes seemed normal” in September 2015, that Plaintiff’s “concrete

reasoning was normal,” and that Plaintiff “displayed adequate judgment and insight.” Tr. 313. Dr.

Miller also found that Plaintiff “could understand and remember simple instructions” and could

“understand more complicated instructions.” Tr. 313. She declined to diagnose intellectual

disorder. Other record evidence, including a treatment from May 2017 stating that Plaintiff had

“[n]o learning barriers,” confirms the ALJ’s conclusion that Plaintiff had no serious learning

barriers or intellectual disorders. Tr. 520, 527-28, 536. On this record, it was reasonable for the

ALJ to determine that intellectual disability was not at issue in this case. The ALJ therefore did

not have a duty to order further intellectual testing in order to fully and fairly develop the record.

Mayes, 276 F.3d at 459-60.

       Plaintiff argues that testing from his childhood suggests that he may have an intellectual

disorder, citing testing from 2002 that suggests Plaintiff’s intelligence was below average. Tr. 275-

89. At the time, Plaintiff’s Verbal IQ range was 66-77, his Performance IQ was 72-86, and his

Full-Scale IQ was measured at 67-77. As Plaintiff points out, however, these scores were obtained

when Plaintiff was 11 and were superseded by more recent psychological evaluations in the record.

Tr. 313, 501, 520. Further, Plaintiff did not allege intellectual disability in his application for

benefits. Tr. 69-70, 191. On this record, the ALJ properly weighed the relevant evidence from the

period at issue and reasonably ruled out intellectual disability. The ALJ’s decision not to further

develop the record was not error. Mayes, 276 F.3d at 459-60.




Page 5 – OPINION AND ORDER
II.    Medical Opinion Evidence

       Plaintiff next argues that the ALJ improperly evaluated the opinions of examining

psychologists Dr. Miller and K. Mansfield-Blair, Ph.D. “There are three types of medical opinions

in social security cases: those from treating physicians, examining physicians, and non-examining

physicians.” Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 692 (9th Cir. 2009). “Where

a treating or examining physician’s opinion is contradicted by another doctor, the ‘[ALJ] must

determine credibility and resolve the conflict.’” Id. (citation omitted). “An ALJ may only reject a

treating physician’s contradicted opinions by providing ‘specific and legitimate reasons that are

supported by substantial evidence.’” Ghanim v. Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014)

(quoting Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008)).

       “An ALJ can satisfy the ‘substantial evidence’ requirement by ‘setting out a detailed and

thorough summary of the facts and conflicting clinical evidence, stating his interpretation thereof,

and making findings.’” Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (quoting Reddick

v. Chater, 157 F.3d 715, 725 (9th Cir. 1998)). Merely stating conclusions is insufficient: “The ALJ

must do more than state conclusions. He must set forth his own interpretations and explain why

they, rather than the doctors’, are correct.” Id. “[A]n ALJ errs when he rejects a medical opinion

or assigns it little weight while doing nothing more than ignoring it, asserting without explanation

that another medical opinion is more persuasive, or criticizing it with boilerplate language that

fails to offer a substantive basis for his conclusion.” Id. at 1012-13 (citing Nguyen v. Chater, 100

F.3d 1462, 1464 (9th Cir. 1996)).

       1. Examining Psychologist Pamela Miller, Ph.D.

        Dr. Miller examined Plaintiff in September 2015 in connection with a prior application for

benefits. Tr. 311-14. She opined that Plaintiff would have difficulties adapting to changes and



Page 6 – OPINION AND ORDER
maintaining attention and concentration for short periods of time. Tr. 313. She also opined that

Plaintiff could remember and understand simple instructions. Tr. 311-14.

       The ALJ gave Dr. Miller’s opinion significant weight but rejected her finding that Plaintiff

would have difficulties adapting to changes and maintaining attention for “short” periods of time

as vague. Tr. 23. The ALJ may reject a medical opinion that fails to “provide useful statements

regarding the degree of [a claimant’s] limitations.” Ford v. Saul, 950 F.3d 1141, 1156. Here, the

ALJ noted that Dr. Miller’s only explanation of this portion of her opinion stated that Plaintiff

“struggles to adapt to change,” but did not articulate specific limitations that could be incorporated

into Plaintiff’s RFC beyond limiting Plaintiff to simple, routine tasks and simple instructions. Tr.

20. Because the ALJ incorporated the latter limitations into the RFC, she reasonably accounted for

Plaintiff’s difficulties in adapting to changes and maintaining attention and concentration. Tr. 20.

On this record, the ALJ reasonably translated Dr. Miller’s opinion regarding Plaintiff’s ability to

adapt to changes and maintain attention into limitations that she included in the RFC. Ford, 950

F.3d 1156.

       2. Examining Psychologist K. Mansfield-Blair, Ph.D.

       Plaintiff next argues that the ALJ improperly rejected the opinion of examining

psychologist Dr. Mansfield-Blair. Dr. Mansfield-Blair opined in September 2019 that Plaintiff

would have difficulty maintaining regular attendance and completing a normal workday or

workweek without interruptions from untreated depression. Tr. 498-503. She also found that

Plaintiff would be able to perform simple, repetitive tasks, accept instructions from supervisors,

interact with co-workers and the public, and perform work activities on a consistent basis without

special or additional instructions. Id. The ALJ gave significant weight to this opinion but rejected

the limitation that Plaintiff would have difficulty showing up for a regular workweek. Tr. 22.



Page 7 – OPINION AND ORDER
       As a first reason for rejecting Dr. Mansfield-Blair’s limitation on Plaintiff’s ability to show

up for work, the ALJ found that this opinion relied heavily upon Plaintiff’s subjective complaints,

which the ALJ rejected. Tr. 22. The ALJ “may reject a treating physicians’ opinion if it is based

‘to a large extent’ on a claimant’s self-reports that have been properly discounted.” Tommasetti v.

Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008). Here, the ALJ reasonably inferred that Dr. Mansfield-

Blair based this limitation on Plaintiff’s subjective complaint that he has a “really hard time” going

into public places. As discussed below, the ALJ properly discounted Plaintiff’s testimony. The

ALJ thus provided a legally sufficient reason to reject part of Dr. Mansfield-Blair’s opinion.

Tommasetti, 533 F.3d at 1041.

       The ALJ also found that Dr. Mansfield-Blair’s opinion was contradicted by other evidence

in the record, including Plaintiff’s self-reported employment history. Tr. 22. The ALJ may reject

a physician’s opinion that is not consistent with the overall record. Ghanim, 763 F.3d at 1161.

Here, Plaintiff worked for three months at Finish Line while he was incarcerated and reported that

this job ended only because Plaintiff’s work-release program had ended, not because of his

untreated depression. Tr. 499. As Plaintiff explained, this “was a work-release job when I got out

of prison and I left when it was done.” Tr. 499. This evidence suggests that Plaintiff was able to

attend and complete his work regularly despite his untreated depression, contrary to Dr. Mansfield-

Blair’s opinion that Plaintiff would have difficulty maintaining attendance and completing a

normal workday/workweek without interruptions. Tr. 502. Although Plaintiff argues that he

nevertheless had difficulties completing his work at Finish Line, the ALJ’s evaluation of the

conflicting evidence was reasonable. Tr. 41, 499. On this record, the ALJ provided legally

sufficient reasons for rejecting part of Dr. Mansfield-Blair’s opinion. Ghanim, 763 F.3d at 1161.




Page 8 – OPINION AND ORDER
III.   Subjective Symptom Testimony

       Plaintiff next argues the ALJ improperly rejected his subjective symptom testimony. The

ALJ is required to provide specific, clear and convincing reasons for rejecting a claimant’s

testimony. Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014).

       Here, the ALJ rejected Plaintiff’s testimony to the extent it conflicted with the RFC. Tr.

22. She noted that Plaintiff’s allegations conflicted with his own statements and with the medical

evidence in the record. Tr. 22. A claimant’s inconsistent statements are legally sufficient reasons

to discount allegations of disabling limitations. Tonapetyan v. Halter, 242 F.3d 1144, 1148 (9th

Cir. 2001). Contradiction with the medical record is also sufficient basis for rejecting a claimant’s

subjective symptom testimony. Carmickle v. Comm’r, 533 F.3d 1155, 1161 (9th Cir. 2008). Here,

while Plaintiff testified that he was fired from his last job because he couldn’t understand his job

duties, he informed his treating physician that he only left the job because it was part of a limited

three-month work release program. Tr. 41, 499. Further, Plaintiff’s consultative psychological

examination findings revealed that he is able to perform abstract thinking and interpret proverbs

accurately, follow a three-step command without errors, and orient to weekday, month, date, year,

city, place, and situation. Tr. 21, 501. Dr. Mansfield-Blair also opined that Plaintiff would have no

difficulty “performing simple and repetitive tasks given his performance on memory tasks” and

that he “would not have difficulty accepting instructions from supervisors.” Tr. 502. This evidence

contradicts Plaintiff’s testimony that he cannot work because he cannot understand and follow

directions in a work setting. Carmickle, 533 F.3d at 1161.

       The ALJ considered other inconsistencies in the record, including Plaintiff’s testimony that

he went grocery shopping only rarely because of his anxiety. Tr. 39. By contrast, Plaintiff wrote

in his function report to the Agency that he enjoyed shopping for food and that he usually spent a



Page 9 – OPINION AND ORDER
couple of hours shopping at a time. Tr. 213. In sum, the ALJ reasonably concluded that Plaintiff’s

testimony about his inability to understand simple job duties conflicted with his own statements

and with the medical evidence of record regarding his mental limitations. Carmickle, 533 F.3d at

1161. The ALJ’s rejection of Plaintiff’s subjective symptom testimony was supported by

substantial evidence in the record.

IV.    Substantial Gainful Activity

       Plaintiff also argues that the ALJ erred when she found that Plaintiff earned income over

the level of substantial gainful activity during the relevant period. At step one of the sequential

evaluation, the ALJ determined that Plaintiff “earned 5,060.00 total during the first quarter of

2018, which is over the amount of substantial gainful activity for that time period.” Tr. 18, 181,

186. If an individual engages in substantial gainful activity, he is not disabled regardless of how

severe his physical or mental impairments are and regardless of his age, education, and work

experience; if the individual is not engaging in substantial gainful activity, the analysis proceeds

to step two of the sequential evaluation process. See 20 C.F.R. § 404.920(a)(4) (2012). Here, the

ALJ continued the sequential evaluation process, noting that there were times during the relevant

period when Plaintiff did not earn at the level of substantial gainful activity. Tr. 18. The Court

finds no error in the ALJ’s evaluation of Plaintiff’s earnings records; further, because the ALJ

continued the evaluation process beyond step one, any error at step one was harmless.

V.     Supervision Requirement in Past Relevant Work

       Plaintiff argues, finally, that the ALJ erred by finding that he was capable of performing

his past work as a metal washer, and that his RFC is consistent with disability based upon the

vocational expert (VE) testimony.




Page 10 – OPINION AND ORDER
       Here, the ALJ found that Plaintiff could perform a full range of work with some non-

exertional limitations, finding that Plaintiff “would do best with hands on demonstrations for a

couple of weeks and can accept supervision delivered in a normative fashion.” Tr. 20. At the

administrative hearing, the ALJ asked the VE whether a person with Plaintiff’s RFC could perform

his past work or other work in the national economy. Tr. 58. The VE testified that such a person

could not perform any such work because of the hands-on training requirement, which he

interpreted to mean that “somebody is there all the time.” Tr. 58. The ALJ acknowledged that this

clause of the RFC was ambiguous and clarified that a trainer would only be required “here and

there” and “might be needed for the first couple of weeks.” Tr. 59. With this clarification in mind,

the VE testified that a person with Plaintiff’s RFC could perform Plaintiff’s past relevant work,

and went on to identify other jobs that such a person could perform. Tr. 59. The ALJ relied upon

the VE testimony in finding that Plaintiff could perform his past relevant work as well as multiple

jobs that exist in significant numbers in the national economy. The ALJ’s reliance upon this

testimony was not error.

                                         CONCLUSION

       For the reasons stated above, the Commissioner’s final decision is AFFIRMED under

sentence four of 42 U.S.C. § 405(g).

       IT IS SO ORDERED.

       DATED this 4th day of May 2021.


                                                     s/ Mustafa T. Kasubhai
                                                     MUSTAFA T. KASUBHAI (He / Him)
                                                     United States Magistrate Judge




Page 11 – OPINION AND ORDER
